DETAILED ACTION
Response to Amendment
 The amendment filed on 06/25/2021 has been entered and considered by Examiner. Claims 1 – 18, 21 and 22 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. For claim 21, the term “devastate” should be changed to “devstate”.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (US Pub. 20110275364 A1) in view of Margolis (US Pat. 8024618 B1) in further view of Cole et la. (US Pat. 8700030 B1).
	For claims 1, 11, and 21, Austin discloses (Figs. 1-26) a system (100), comprising: 
	a processor (275) [0026, 0045, 0063]; and 

	receiving, from a user device, a care request (Fig. 3) [0002, 0033, 0065-67]that comprises: 
	a description of a problem experienced with operation of the user device (incident report) [0002, 0033, 0065-67], and 	
	characteristics of the user device (status/detail in the incident report) [0002, 0033, 0065-67]; 
	transmitting, to the user device, information identifying the change to the configuration setting as a proposed solution to the problem [0080, 0113, 0005, 0075]; and 
	facilitating the change to the configuration setting of the mobile device in response to receiving user input indicating user permission [0052, 0080, 0113, 0005, 0075-77].
	But, Austin doesn’t explicitly teach identifying peer mobile devices that have previously experienced the problem, and have similar characteristics, according to a similarity criterion, to the characteristics of the user device; 
	identifying a change to a configuration setting of at least one of the peer mobile devices that resolved the problem; 
	However, Margolis discloses (Figs. 1-4) identifying peer mobile devices that have previously experienced the problem, and have similar characteristics, according to a similarity criterion, to the characteristics of the user device (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30);  
	identifying a change to a configuration setting of at least one of the peer mobile devices that resolved the problem (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30); 
also discloses transmitting, to the user device, information identifying the change to the configuration setting as a proposed solution to the problem (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30); and 
	facilitating the change to the configuration setting of the mobile device in response to receiving user input indicating user permission (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30).
     Since, all are analogous arts addressing recommending functions use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Austin and the teaching of Margolis to ensure the recommendation is the most accurate and reliable.
	But Austin and Margolis don’t explicitly teach identifying peer mobile devices that have previously experienced the problem, and have similar characteristics with respect to a devstate and a netstate, according to a similarity criterion, to the characteristics of the user device; 
	However, Cole discloses identifying peer mobile devices that have previously experienced the problem, and have similar characteristics with respect to a devstate (device event/performance data) and a netstate (network data), according to a similarity criterion, to the characteristics of the user device (historical event data from device 12 to be used to resolve similar issue in device 13 based on the performance data and network data) (col. 3 line 38 - col. 4 line 13; col. 8 lines 37-59).
Since, all are analogous arts addressing correcting issues in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Austin, Margolis, and Cole, to ensure 

Claim 1 differs from claim above only by the additional recitation of the following limitations, which is also taught by Austin, as modified by Margolis, and Cole, a method [0115, 0044, 26]. All the other identical limitations are rejected based on the same rationale as shown above.

Claim 11 differs from claim above only by the additional recitation of the following limitations, which is also taught by Austin, as modified by Margolis, and Cole. A non-transitory storage medium having stored therein computer- executable instructions which are executable by one or more hardware processors, perform operations [0115, 0044, 26]. All the other identical limitations are rejected based on the same rationale as shown above.

	For claims 2 and 12, Austin, as modified by Margolis, and Cole, discloses the configuration setting is a network setting usable by the mobile device [0080, 0113, 0005, 0075].

	For claims 3 and 13, Austin, as modified by Margolis, and Cole, discloses the user input is received by way of the mobile device [0080, 0113, 0005, 0075].

	For claims 4 and 14, Austin, as modified by Margolis, and Cole, discloses prior to the change to the configuration setting being implemented, taking, by the system, a snapshot of a 

	For claims 6 and 16, Austin, as modified by Margolis, and Cole, discloses a part of the change to the configuration setting is implemented by network equipment associated with a communication network operator [0052, 0080, 0113, 0005, 0075].

	For claims 8 and 18, Austin, as modified by Margolis, and Cole, Margolis further discloses wherein the configuration setting of the mobile device diverges from a corresponding configuration setting of a peer mobile device of the peer mobile devices (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30). See motivation to combine the references from the above.

	For claim 9, Austin, as modified by Margolis, and Cole, discloses the proposed solution is one of a group of user-selectable potential solutions identified to be applicable the mobile device [0080, 0113, 0005, 0075]. See motivation to combine the references from the above.

	For cl1aim 10, Austin, as modified by Margolis, and Cole, Margolis further discloses transmitting, the information identifying  change to the configuration setting as the proposed solution to the problem comprises transmitting description data representative of a description of suboptimal performance that is consistent with divergence of the configuration setting of the mobile device from a corresponding configuration setting of a peer mobile device of the peer mobile devices (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30). See 
	For claim 22, Austin, as modified by Margolis, and Cole, Margolis further discloses the configuration setting is a network setting (col. 1 lines 43 – col. 2 lines 45, col. 4 lines 1-40, Col. 5 line 18-30). See motivation to combine the references from the above.

Claims 5, 7, 15, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (US Pub. 20110275364 A1) in view of Margolis (US Pat. 8024618 B1) in further view of Cole et la. (US Pat. 8700030 B1) in further view of Macciola et al. (US Pub. 20130182002 A1).

	For claims 5 and 15, Austin, as modified by Margolis, and Cole, discloses all limitations that the current claim in depended on.
	But Austin, as modified by Margolis, and Cole, doesn’t explicitly teach the following limitation taught by Macciola. 
	Macciola discloses reverting by the system, to a pre-configuration change state of the mobile device in response to the implementing of the change to the configuration setting being determined not to produce defined acceptable results in performance of the mobile device and/or of the wireless communication network [0339, 0351].
     Since, all are analogous arts addressing recommending functions use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Austin, 

	For claims 7 and 17, Austin, as modified by Margolis, and Cole, discloses receiving, from the mobile device, performance data representative of a performance measurement taken after the change to the configuration setting has been implemented (Step 2060, feedback ) [0117-118]; and 
	But Austin, as modified by Margolis, and Cole, doesn’t explicitly teach the following limitation taught by Macciola.
Macciola discloses after the receiving of the performance measurement data, receiving an indication from user input that either indicates the change to the configuration setting is to be maintained, or that indicates a pre-configuration change state of the mobile device to which the mobile device is to revert [0339, 0351].
Since, all are analogous arts addressing recommending functions use in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Austin, Margolis, Cole, and Macciola to ensure the problematic system adjustment can be rectified for the user thus, improving system performance.	 
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new ground(s) of rejection. 
	In view of amendment, the reference Cole has been used for new ground of rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone 

/PAKEE FANG/
Primary Examiner, Art Unit 2642